On Application for Rehearing.
Fennisr, J.
Our desire that the learned respondents should know that we have carefully and maturely considered the grounds of their complaint against the decree rendered herein, impels us to say a few words on this application.
They claim that every court of record has inherent light and power to make appropriate rules for the transaction of its business. We cheerfully admit it.
They assert that Rule V of their court is a reasonable and proper rule. We have never disputed it.
They say that the power to make rules is nothing without the power to enforce them; and that the power to enforce implies the power to inflict penalties for their violation. Certainly that is ti tie.
But, obviously, there must exist limitations to the extent and character of the penalties which may be inflicted.
Certainly a man cannot be hung or sent to the penitentiary for broach of a rule of court.
We are not called upon to define the nature and extent of the penalties which may be imposed, nor of the powers possessed by courts in relation thereto. They are no doubt sufficient for the purpose.
The simple and radical question presented for our determination is, whether any court possesses the power to defeat or destroy the legal and constitutional right of appeal for any cause not founded on law.
The Constitution and laws grant the right of appeal. They prescribe the conditions on compliance with which it may be exercised and enjoyed. Whence is derived an authority in courts to add to these conditions and to destroy a right of appeal founded on com*399pliance with every condition prescribed by law, for non-compliance with a mere rule of court, which, however competent and proper for the convenience of judges and for the ■ efficacious administration of justice, has not been prescribed by the law-making power as essential to the taking or maintenance of the appeal ?
The question is a grave one. If courts may add such conditions at all and enforce them by the penalty of dismissal, it would be difficult to impose limitations upon such a power; and a right guaranteed by legislative authority would have no protection against arbitrary judicial discretion.
In denying such a power we impose a limitation upon ourselves no less than upon other appellate courts.
We have not discovered in our jurisprudence any conflict with this denial.
Dismissals of appeals for untimeliness of application, for improper day or place of return, for failure of timely filing, for defectiveness of the transcript, for incomplete certificate of the clerk, and the like, are all founded on failure to comply with express provisions of the law on those several subjects. Under Article 103 of the Constitution, no doubt these legislative “ rules of practice regulating appeals to and proceedings in the Supreme Court” apply to the courts of appeal, as far as applicable, and may be enforced in the same way.
But though we have adopted several rules not founded on legislative provision, and claim the right to compel their observance by appropriate orders and penalties, we are not aware that this Court has ever assumed the power to dismiss an appeal for non-compliance therewith. Thus our first rule prescribes very minute regulations for the confection of transcripts, and particularly one, quite analogous to the rule here under consideration, requiring that “an accurate alphabetical index should be attached to and form part of every transcript,” containing certain designated references.
To say that Bule I is often violated would, we regret, be less correct than to say that it is rarely ever complied with. We have often animadverted on the defectiveness of transcripts for non-compliance with this rule; but we have never supposed that this could furnish legal ground for dismissing the appeal.
Bow the law may be searched in vain for any provision of law embodying the requirements of Bule V of the Court of Appeals. It is a pure judicial regulation, and however appropriate and essential it may be for the proper exercise of their jurisdiction by those tribunals, aud whatever authority they may have to enforce it by appropriate orders *400and penalties, we are constrained to conclude tliat they, like ourselves, are without authority to punish its non-observance by dismissal of the appeal.
This raises a distinct question of judicial power and brings the case -within the authority of the Liversey and Hero cases as proper for the exercise of our supervisory jurisdiction through the writ of certiorari.
The power conferred upon us by Article 90 of the Constitution, imposes duties, the delicacy of which we duly appreciate; hut, oven though the learned and able respondents may differ from our opinion, we trust they will be assured that we have acted under a full sense of the respect due them, and only in obedience to our conscientious convictions of duty.
Rehearing refused.